DETAILED ACTION

Introduction
1.         This office action is in response to Applicant’s submission filed on 04/16/2021.   Claims 1-9 are pending in the application. As such, Claims 1-9 have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.         The response filed 04/16/2021 has been correspondingly accepted and considered in this Office Action.  Claims 1-9 have been examined.

Response to Arguments
4.	With respect to the rejections of Claims 1-3 under 35 U.S.C. § 102(a)(1) as being anticipated by Majewski et al., (M. Majewski and W Kacalak, "Building Innovative Speech Interfaces Using Patterns and Antipatterns of Commands for Controlling Loader Cranes," 2016 International Conference on Computational Science and Computational Intelligence (CSCI), Las Vegas, NV, 2016, pp. 525-530, hereinafter referred to as MAJEWSKI, Applicant appears to present the following positions on Remarks pp. 2-4 filed 04/16/2021. 
	With respect to Claim 1, Applicant argues as follows: 
"intelligent visual-aid systems based on augmented reality, interactive manipulation systems providing force feedback, as well as natural-language voice communication techniques", however MAJEWSKI doesn't teach "at least two wake-up words are stored in the storage module", and MAJEWSKI doesn't teach "display module for displaying the current wake-up word". In Fig. 1,2 3,and 4 of MAJEWSKI's, MAJEWSKI teach the speech interface includes a system for recognition of speech commands in natural language using patterns and antipatterns of commands, but there is not any indication of the at least two wake up words and the display module to show the wakeup words. MAJEWSKI simply fails to disclose, teach, or suggest the claimed features of the subject application…”


    PNG
    media_image1.png
    651
    579
    media_image1.png
    Greyscale
In response, Examiner respectfully disagrees and notes that MAJEWSKI discloses clearly and unambiguously e.g., “…control systems designed for processes of precise positioning of objects and heavy cargo can be equipped with intelligent speech interfaces between lifting devices and their human operators…” In this direction, MAJEWSKI further teaches control words by considering, see e.g., an “…innovative interaction system, equipped with a speech interface in a natural language, augmented reality and interactive manipulators with force feedback…system is equipped with several adaptive intelligent layers for human biometric identification, speech recognition, word recognition, analysis and recognition of commands and messages, sentence meaning analysis, command effect analysis and safety assessment, process supervision and human reaction assessment…synergistic control systems using patterns and antipatterns of commands…” As observed controlled words can be seen in for example the integral 
    PNG
    media_image2.png
    887
    931
    media_image2.png
    Greyscale
in commands given by a certain operator…Recognition of command antipatterns (in different forms and variants) in order to detect antipattems in commands given by the operator…Feedback to the human operator providing patterns of commands…Feedback to the operator providing antipatterns of commands and their different possible variants typical for errors made by the certain operator…Recognition of tasks described in a natural language (complex commands) and creation sequences of correct commands…” As such, Examiner respectfully notes that generation of a plurality of complex commands can be seen as at least two wake-up words  in “…recognition of tasks described in a natural language (complex commands) and creation sequences of correct commands.” Examiner (See e.g., MAJEWSKI §§ I, II, Figs. 1, 2).
For at least the supra provided reasons, Applicant’s arguments are found not persuasive.
Examiner respectfully disagrees, and therefore, the rejections of Claims 1-3 under 35 U.S.C. 102(a)(1) are sustained and further updated accordingly.
In response to the art rejection(s) of the remainder of dependent claim 4 rejected under 35 U.S.C. 103 in case said claim is correspondingly discussed and/or argued for at least the same rationale presented in Remarks filed 04/16/2021, Examiner respectfully notes as follows. For completeness, should the mentioned claim(s) is(are) likewise traversed for similar reasons to independent claim 1 correspondingly, Examiner respectfully directs Applicant to the same previous supra reasons provided in the response directed towards claim 1 correspondingly discussed above.  For at least the same supra provided reasons, Examiner likewise respectfully disagrees, and as such, Applicant’s arguments are also found not persuasive. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Majewski et al., (M. Majewski and W. Kacalak, "Building Innovative Speech Interfaces Using Patterns and Antipatterns of Commands for Controlling Loader Cranes," 2016 International Conference on Computational Science and Computational Intelligence (CSCI), Las Vegas, NV, 2016, pp. 525-530, doi: 10.1109/CSCI.2016.0105. (Year: 2016)), hereinafter referred to as MAJEWSKI.
With respect to Claim 1, MAJEWSKI discloses:
1. A voice control system for moving a column, comprising a lifting mechanism, a controller, a storage module, and a voice collection module (See e.g., “…control systems designed for processes of precise positioning of objects and heavy cargo can be equipped with intelligent speech interfaces between lifting devices and their human operators…” See e.g., MAJEWSKI §§ I, II, Figs. 1, 2) wherein the lifting mechanism, the storage module, and the voice collection module are electrically connected to the controller (See e.g., “…innovative interaction system, equipped with a speech interface in a natural language, augmented reality and interactive manipulators with force feedback…system is equipped with several adaptive intelligent layers for human biometric identification, speech recognition, word recognition, analysis and recognition of commands and messages, sentence meaning analysis, command effect analysis and safety assessment, process supervision and human reaction assessment…synergistic control systems using patterns and antipatterns of commands…” See e.g., MAJEWSKI Abstract, §§ I, II, Figs. 1, 2, and See e.g., Decision-making and learning subsystem with storage module capabilities), wherein a control word and at least two wake-up words are stored in the storage module, and wherein the system further includes a selection module for selecting the wake-up word (See e.g., “…creation of command patterns based on commands given in a manner specific to a certain operator…Creation of command antipatterns based on typical errors in commands given by a certain operator…Recognition of command antipatterns (in different forms and variants) in order to detect antipattems in commands given by the operator…Feedback to the human operator providing patterns of commands…Feedback to the operator providing antipatterns of commands and their different possible variants typical for errors made by the certain operator…Recognition of tasks described in a natural language (complex commands) and creation sequences of correct commands…” See e.g., MAJEWSKI §§ I, II, Figs. 3-5) and a display module for displaying the current wake-up word, both the selection module and the display module being electrically connected to the controller (See e.g., prototype control system uses: intelligent visual-aid systems based on augmented reality, interactive manipulation systems providing force feedback, as well as natural-language voice communication techniques…consists of a novel approach to these systems, with particular emphasis on their ability to be truly flexible, adaptive, human error-tolerant, and supportive both of human-operators and data processing systems. The concept specifies integration of a system for natural-language communication with a visual and sensorial system…” See e.g., MAJEWSKI §§ I, II, Fig. 2 and see also Vision System Area according to Fig. 2 for display module).


    PNG
    media_image1.png
    651
    579
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    887
    931
    media_image2.png
    Greyscale


With respect to Claim 2, MAJEWSKI discloses:
2. The voice control system according to claim 1, further comprising a wireless data transmission module, wherein the wireless data transmission module is connected to the controller for receiving an instruction wirelessly to switch the wake-up word (See e.g., Fig. 2 Supervision and Diagnostics with remote supervision using mobile technologies as wireless data transmission, and “…Creation of command patterns based on commands given in a manner specific to a certain operator…Creation of command antipatterns based on typical errors in commands given by a certain operator…Recognition of command antipatterns (in different forms and variants) in order to detect antipattems in commands given by the operator…Feedback to the human operator providing patterns of commands…Feedback to the operator providing antipatterns of commands and their different possible variants typical for errors made by the certain operator…Recognition of tasks described in a natural language (complex commands) and creation sequences of correct commands…” See e.g., MAJEWSKI §§ I, II, Figs. 2-5).

With respect to Claim 3, MAJEWSKI discloses:
3. The voice control system according to claim 1, wherein the display module is a display screen for displaying a current wake-up word when the wake-up word is switched (See e.g., (See e.g., prototype control system uses: intelligent visual-aid systems based on augmented reality, interactive manipulation systems providing force feedback, as well as natural-language voice communication techniques. We propose a new concept which consists of a novel approach to these systems, with particular emphasis on their ability to be truly flexible, adaptive, human error-tolerant, and supportive both of human-operators and data processing systems. The concept specifies integration of a system for natural-language communication with a visual and sensorial system…” See e.g., MAJEWSKI §§ I, II, Fig. 2 and see also Vision System Area according to Fig. 2 for display module).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Majewski et al., (M. Majewski and W. Kacalak, "Building Innovative Speech Interfaces Using Patterns and Antipatterns of Commands for Controlling Loader Cranes," 2016 International Conference on Computational Science and Computational Intelligence (CSCI), Las Vegas, NV, 2016, pp. 525-530, doi: 10.1109/CSCI.2016.0105. (Year: 2016)), in view of Ernst et al., (U.S. Patent Application Publication: 2016/0148558), hereinafter referred to as MAJEWSKI and ERNST.
With respect to Claim 4, MAJEWSKI discloses:
4. The voice control system according to claim 1, wherein the display module is a display panel including a plurality of LED lights, and wherein a position of each LED light on the display panel comprises an identifier corresponding to the wake-up word such that when the wake-up word is switched, the LED light corresponding to the switched wake-up word powers on (See e.g., in Fig. 2 the following elements with analysis module for a state after…execution of a command…crane systems state evaluation module…process state evaluation and prognosis module…module for process state causes forecasting and signaling…commands correctness evaluation module for possible operator’s error detection and signaling generating virtual images of augmented reality: markers, points, text…projection of images from the vision system on a monitor (or monitor setup…operator’s extended field of view…a camera system in configurations…” See e.g., MAJEWSKI §§ I, II, Fig. 2).
MAJEWSKI does not explicitly disclose, but ERNST discloses a display panel including a plurality of LED lights (See e.g., “a control board or other controller may be collocated and/or incorporated into an enclosure of LED display panel 150…,” ERNST paras. 62, 99, 109, 111, Fig. 7).
MAJEWSKI and ERNST are analogous art because they can be considered to come from a similar field of endeavor in speech recognition techniques and applications with display systems.  Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the teachings of MAJEWSKI with (ERNST par. 111).

Allowable Subject Matter
7.       Claim 5 would be allowable over the prior art of record for at least the following rationale. Notwithstanding the teachings disclosed in MAJEWSKI’s “…control systems designed for processes of precise positioning of objects and heavy cargo can be equipped with intelligent speech interfaces between lifting devices and their human operators…” with an “…innovative interaction system, equipped with a speech interface in a natural language, augmented reality and interactive manipulators with force feedback…system is equipped with several adaptive intelligent layers for human biometric identification, speech recognition, word recognition, analysis and recognition of commands and messages, sentence meaning analysis, command effect analysis and safety assessment, process supervision and human reaction assessment…synergistic control systems using patterns and antipatterns of commands…” (See e.g., MAJEWSKI Abstract, §§ I, II, Figs. 1-5), said provided teachings are found to fail to teach or fairly suggest either individually or in a reasonable combination the recited limitations in independent claim 5 as specifically recited.
Similarly, dependent claims 6-9 further limit allowable independent claim 5 correspondingly, and thus said claims 6-9 would also be allowable over the prior art of record by virtue of their dependency.


Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.       The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Please, see PTO-892.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, 
/EDGAR X GUERRA-ERAZO/            Primary Examiner, Art Unit 2656